MEMORANDUM**
Antonio Mendoza-Renteria appeals his guilty-plea conviction and 33-month sentence imposed for illegally reentering the United States following deportation, in violation of 8 U.S.C. § 1326. Mendoza-Renteria’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). The court has also received two pro se letters from Mendoza-Renteria addressed to the court.
Our review of the Anders brief and the pro se letters, and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.